internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 2-plr-104654-00 date date ty legend company fund company firm state x year all substantially_all date date date date date amount amount dear this responds to a ruling_request submitted on date on behalf of fund by company requesting an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations for fund to make an election under sec_855 of the internal_revenue_code for year facts company is incorporated in state x fund is a portfolio of company that pursuant to sec_851 is required to be treated as a separate corporation fund is a registered investment_company operating under the investment_company act of fund serves as an investment vehicle for variable_annuity products offered by company fund provides holders of the variable_annuity accounts with an investment choice for amounts contributed to the contracts for federal_income_tax purposes fund plr-104654-00 uses a fiscal_year ending on date company provides tax_return preparation assistance to company and fund and for any transaction involving the payment of dividends by company and fund it also computes and provides notice of any required_distribution amounts company and fund then record and process the dividends based on the information provided by company fund declared amount of ordinary dividends and amount of capital_gains dividends on date and represents that it timely distributed these dividends with the intent that they be covered by an election under sec_855 and considered to have been paid during year as of the close of year company consisted of all portfolios of which substantially_all used a different taxable_year from fund’s taxable_year under the customary relationship between company fund and company fund relied on company 2's tax department for advice on the filing of tax returns including the preparation of all returns and extension requests in the past company has prepared and filed extension requests on behalf of company and fund in a timely manner by affidavit accompanying fund’s ruling_request company affirms that it should have filed an extension by date on behalf of fund for year it asserts however that due to its tax department’s heavy involvement in tax reporting for financial statement purposes for the consolidated_group of companies belonging to company and the fact that substantially_all of company 1's portfolios use a different taxable_year than fund an extension request for fund was not filed on or before date it further asserts that the failure_to_file for that extension was inadvertent and that additional control procedures are being implemented to prevent similar errors from occurring in the future company states that it realized its oversight on date company immediately notified company and requested firm to prepare a ruling_request seeking relief under sec_301_9100-1 and sec_301_9100-3 on behalf of fund with respect to its election under sec_855 for year absent such relief being granted fund will not be considered to have made a timely election under sec_855 with respect to year law and analysis sec_855 provides in part that if a regulated_investment_company declares a dividend prior to the time prescribed by law including extensions for the filing of its return for a taxable_year and distributes that amount to its shareholders in the month period following the close of that taxable_year but no later than the date of the first regular dividend payment made after such declaration the company may elect in accordance with regulations established by the secretary to have such amounts considered except as provided elsewhere in sec_855 as having been paid during plr-104654-00 such taxable_year sec_1_855-1 of the income_tax regulations provides that an election under sec_855 is made by a regulated_investment_company in the return filed for the taxable_year sec_1_855-1 provides that after the expiration of the time for filing the return for the taxable_year for which an election is made such election is irrevocable sec_7805 provides that except as otherwise provided any election under the code is required to be made at such time and in such manner as the secretary prescribes sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in section b as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all tax years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that fund has shown good cause for granting a reasonable extension of time to allow it to make an election under sec_855 on its federal_income_tax return for year accordingly the time for filing that election is extended to date this ruling is limited to the timeliness of fund’s sec_855 election as reflected on its federal_income_tax return for year this ruling does not relieve fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax return for year on time this ruling’s application is limited to the facts code sections plr-104654-00 and regulations cited herein except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund in particular no opinion is expressed as to whether fund’s liability is not lower in the aggregate for all years to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director's office will determine fund’s tax_liability for the years involved if the district director's office determines fund’s liability is lower that office will determine the federal_income_tax effect further no opinion is expressed as to whether fund in fact has satisfied the requirements of sec_855 and the regulations thereunder or whether fund qualifies as a regulated_investment_company under subchapter_m part i this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to fund’s original form 1120-ric for year when filed sincerely assistant chief_counsel financial institutions products
